Title: Thomas Jefferson to Jean Baptiste Say, 14 May 1817
From: Jefferson, Thomas,Lyman, Theodore
To: Say, Jean Baptiste


          
            Dear Sir
            Monticello
May 14. 17.
          
          Your letter of June 15. 1814. came to my hands on the 9th of Dec. following, and that of Aug. 22. of the same year was recieved on the 11th of May 15. in the mean time I had answered the former on the 2d of March, & had gone fully into all details in the line of information to which your enquiries had led, stating every thing on the subject of prices, articles of culture, climate society Etc which I thought would aid your determination on the question of removal. this letter was committed to the care of a mr Ticknor, a young gentleman of Boston, who was on the point of embarking for France; but before actual embarcation, peace taking place with England, he went first to that country, and thence to Gottingen, where I expect he has continued to about this time. how this letter was conveyed to you, or whether you ever recieved it, I am uninformed; but a fear that it might have miscarried has led me to this recapitulation, that, in that case, you might know the truth, and be assured I was incapable of omitting to comply with your request of information on points so interesting to you. the only change, since occurring, as to any particulars of that information, has been in our circulating medium, which, from the wretched state it was then in, has become much worse by the great increase of bank-paper in circulation, and the consequent advance of nominal prices; and that advance of such uncertainty as that nothing can now be estimated in that medium. I add this to the information formerly given on the possibility that you may still contemplate a removal; and can assure you that your arrival here would be hailed with universal welcome, & by none with more than by myself. I rejoice that the book of which you were so kind as to send me a copy is becoming known here, begins to be much read; and I really see in that circumstance chiefly, a prospect, however distant, that our rulers will come in time to understand the subject, and to apply the remedy which is in their power only. a shorter work of mr Tracy’s on the same subject is in a course of publication, and will cooperate with yours to the same end.
          For the conveyance of this letter I avail myself of the kindness of it’s bearer mr Lyman, a young gentleman of Boston, who proposes to visit France for his health. he is not personally known to me; but is much recommended on the part of mr Adams, former President of the United States. he speaks of him as a young man of great worth and promise, and whose ardor in pursuit of science has produced that derangement of health which occasions his visit to Europe. in proposing to him to be the bearer of a letter to you, he naturally wished an introduction to a character of such advantageous standing in the literary world, and to place the honor of being made known to you among the rewards of his voyage. be so good then as to recieve him into your notice and to indulge a desire on his part produced by motives of veneration for your character, and accept the assurance of my great respect and esteem.
          Th: Jefferson
        